--------------------------------------------------------------------------------

PURCHASE AGREEMENT

                     THIS PURCHASE AGREEMENT, dated as of March 3, 2014, is
entered into by and among, Lithium Exploration Group Ltd., a Nevada Corporation
(“LEXG”), Alta Disposal Ltd., Inc., an Alberta corporation (the “Company”), and
514742 B.C. Ltd, a British Columbia corporation (the “Purchaser”).

W I T N E S S E T H:

                     WHEREAS, the Purchaser wishes to purchase a 20% Convertible
Promissory Note of the Company (the “Note”), subject to and upon the terms and
conditions of this Agreement and acceptance of this Agreement by the Company, on
the terms and conditions referred to herein.

                     WHEREAS, to induce the Purchaser to purchase the Note, LEXG
wishes to grant to the Purchaser, and the Purchaser wishes to subscribe for,
warrants to purchase common shares in the capital stock of LEXG.

                     NOW THEREFORE, in consideration of the premises and the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

                     1.                      AGREEMENT TO PURCHASE; PURCHASE
PRICE.

                                           a.                      Purchase.

                                           (i)                      Subject to
the terms and conditions of this Agreement and the other Transaction Documents,
the Purchaser hereby agrees to purchase a Note in the aggregate amount of
CDN$330,000, to be funded by the Purchaser in the amount of $293,000 (the
“Advance Amount”), which Note shall be inclusive of the amounts described
therein.

                                           (ii)                      The Note
referred to herein shall be in the form of Annex I annexed hereto.

                                           (iii)                      As
additional consideration for the Purchaser agreeing to Purchase the Note, LEXG
shall issue to the Purchaser warrants (the “Warrants”) to purchase 2,200,000
common shares in the capital stock of LEXG(as defined herein) in the form of
Warrant certificate annexed hereto as Annex II. The issuance of the Warrants
shall be subject to the terms and conditions of this Agreement, including but
not limited to satisfactory completion by the Purchaser of the Canadian Investor
Questionnaire annexed hereto as Annex III.

                                           (iv)                      The
purchase of the Note and the issuance of the Warrants to the Purchaser and the
other transactions contemplated herein are sometimes collectively referred to
herein and in the other Transaction Documents as the “Transactions”.

Page 1

--------------------------------------------------------------------------------

                                           b.                      Certain
Definitions. As used herein, each of the following terms has the meaning set
forth below, unless the context otherwise requires:

                                            “Affiliate” means, with respect to a
specific Person referred to in the relevant provision, another Person who or
which controls or is controlled by or is under common control with such
specified Person.

                                            “Certificate” means the original
signed Note duly executed by the Company.

                                            “Closing Date” means the date of the
closing of the issuance of Note and the Warrants.

                                            “Company Control Person” means each
director, executive officer, promoter, and such other Persons as may be deemed
in control of the Company pursuant to Rule 405 under the 1933 Act or Section 20
of the 1934 Act (as defined below).

                                            “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

                                            “Holder” means the Person holding
the relevant Securities at the relevant time.

                                           “Purchaser Control Person” means each
director, executive officer, promoter, and such other Persons as may be deemed
in control of the Purchaser pursuant to Rule 405 under the 1933 Act or Section
20 of the 1934 Act.

                                            “Person” means any living person or
any entity, such as, but not necessarily limited to, a corporation, partnership
or trust.

                                            “Securities” means the Warrants and
the Warrant Shares.

                                            “Subsidiary” means any subsidiary of
the Company.

                                            “Transfer Agent” means, at any time,
the transfer agent for the Company’s Common Stock.

                                           “Transaction Documents” means this
Purchase Agreement, the Note, and the Warrant and includes all ancillary
documents referred to in those agreements.

                                           “Warrants” means, collectively, share
purchase warrants entitling the Purchaser to acquire 2,200,000 common shares in
the capital stock of LEXG in the form annexed to this Agreement as Annex II.

                                           “Warrant Shares” means common shares
in the capital stock of LEXG underlying the Warrants, and may be purchased by
the Purchaser from time to time in accordance with this Agreement and the
Warrants.

                                           c.                      Form of
Payment; Delivery of Certificate and Warrant.

Page 2

--------------------------------------------------------------------------------

                                           (i)                      The
Purchaser shall pay the Advance Amount of the Note to be funded by delivering
immediately available good funds in Canadian Dollars to the Company on the
Closing Date.

                                           (ii)                      On the
Closing Date, the Company and LEXG shall deliver to the Purchaser the
Certificate and the Warrants, duly executed on behalf of the Company and LEXG,
as applicable.

                                           (iii)                      By signing
this Agreement, each of the Purchaser, the Company and LEXG agrees to all of the
terms and conditions of the Transaction Documents to which it is a party, all of
the provisions of which are incorporated herein by this reference as if set
forth in full.

                                           d.                      Method of
Payment. Payment of the Advance Amount shall be made by wire transfer of funds
to:

Account Name: W.L. Macdonald Law Corporation
Account Address: BMO Bank of Montreal
595 Burrard Street, Vancouver, BC V7X1L7
Institution #: 001
Branch/Transit: 00040
Account ID: 00044641570
Swift Code: BOFMCAM2
Routing #: CC000100040
IMPORTANT: Please quote file reference “Lithium Exploration Group
Inc.


2.                      PURCHASER REPRESENTATIONS, WARRANTIES, ETC.

                                           The Purchaser represents and warrants
to, and covenants and agrees with, the Company and LEXG as follows:

                                           a.                      The Purchaser
has been duly incorporated, validly exists and is in good standing under the
jurisdiction of its incorporation and has full power, authority and legal right
to execute and deliver this Agreement and all other Transaction Documents.

                                           b.                      The Purchaser
hereby represents that, in connection with its purchase of the Note and the
Warrants, it has not relied on any statement or representation by the Company,
LEXG, or any of their respective officers, directors and employees, attorneys or
agents, except as specifically set forth herein or in the Transaction Documents.

                                           c.                      This
Agreement and the other Transaction Documents to which the Purchaser is a party,
and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.

Page 3

--------------------------------------------------------------------------------

                                           d.                      The Purchaser
understands that the Securities are being offered and sold to it in reliance on
specific exemptions from the registration requirements of the United States
Securities Act of 1933 (the “1933 Act”) and state securities laws and that LEXG
is relying upon the truth and accuracy of, and the Purchaser's compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.

                                           e.                      LEXG will
refuse to register any transfer of the Securities not made in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act.

                                           f.                      LEXG has not
undertaken, and will have no obligation, to register any of the Securities under
the 1933 Act.

                                           g.                      All
subsequent offers and sales of the Securities by the Purchaser shall be made
pursuant to registration of the relevant Securities under the 1933 Act or
pursuant to an exemption from registration.

                                           h.                      The Purchaser
and its advisors, if any, have been furnished with or have been given access to
all materials relating to the business, finances and operations of LEXG and
materials relating to the offer and sale of the Securities which have been
requested by the Purchaser, including those set forth on in any annex attached
hereto. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of LEXG and its management and have received
complete and satisfactory answers to any such inquiries. Without limiting the
generality of the foregoing, the Purchaser has also had the opportunity to
obtain and to review LEXG 's filings on EDGAR.

                                           i.                      the common
stock of LEXG is quoted on the OTC Markets quotation service under the symbol
“LEXG”. The Securities are not listed on any stock exchange and no
representation has been made to the Purchaser that any of the Securities will
become listed on any stock exchange.

                                           j.                      The Purchaser
understands that its investment in the Securities involves a high degree of
risk.

                                           k.                      The Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities.

                                           l.                      the Purchaser
is not acquiring the Securities as a result of, and will not itself engage in,
any "directed selling efforts" (as defined in Regulation S under the 1933 Act)
in the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Purchaser may sell
or otherwise dispose of any of the Warrant Shares pursuant to registration of
any of the Warrant Shares pursuant to the 1933 Act and any applicable state
securities laws or under an exemption from such registration requirements and as
otherwise provided herein.

Page 4

--------------------------------------------------------------------------------

                                           m.                      The Purchaser
is outside the United States when receiving and executing this Agreement and is
acquiring the Securities as principal for its own account, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Securities.

                                           n.                      The statutory
and regulatory basis for the exemption claimed for the offer and sale of the
Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act.

                                           o.                      LEXG has
advised the Purchaser that LEXG is relying on an exemption from the requirements
under Canadian securities laws to provide the Purchaser with a prospectus and to
sell the Securities through a person registered to sell securities and, as a
consequence of acquiring the Securities pursuant to this exemption, certain
protections, rights and remedies provided, including statutory rights of
rescission or damages, will not be available to the Purchaser.

                                           p.                      The Purchaser
is not a U.S. Person as defined in Regulation S promulgated under the 1933 Act (
a “U.S. Person”).

                                           q.                      The Purchaser
is not acquiring the Securities for the account or benefit of, directly or
indirectly, any U.S. Person.

                                           r.                      The Purchaser
is acquiring the Securities as principal for investment only and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and, in particular, it has no intention to distribute either directly or
indirectly any of the Securities in the United States or to U.S. Persons (as
defined herein).

                                           s.                      The Purchaser
understands and agrees not to engage in any hedging transactions involving any
of the Securities unless such transactions are in compliance with the provisions
of the 1933 Act and in each case only in accordance with applicable state
securities laws.

                                           t.                       Tf the
Purchaser is acquiring the Securities as a fiduciary or agent for one or more
investor accounts, the Purchaser has sole investment discretion with respect to
each such account, and the Purchaser has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

                                           u.                      The Purchaser
is not aware of any advertisement of any of the Securities and is not acquiring
the Securities as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising.

Page 5

--------------------------------------------------------------------------------

                                           v.                      The Purchaser
acknowledges and agrees that the certificates and other instruments representing
any of the Warrant Shares shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of any
such Securities):

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

                                           3.                      COMPANY AND
LEXG REPRESENTATIONS, ETC. Each of the Company and LEXG represents and warrants
to the Purchaser as of the date hereof and as of the Closing Date:

                                           a.                      Each of the
Company and LEXG has been duly incorporated, validly exists and is in good
standing under the jurisdiction of its incorporation and has full power,
authority and legal right to execute and deliver this Agreement and all other
Transaction Documents.

                                           b.                      This
Agreement and each of the other Transaction Documents, and the transactions
contemplated thereby, have been duly and validly authorized by the Company and
LEXG, and when executed and delivered by the Company or by LEXG, will be, valid
and binding agreements of the Company or LEXG enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors' rights generally.

                                           c.                      The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and LEXG does not and will not conflict with or result in a breach
by them of any of the terms or provisions of, or constitute a default under (i)
there respective certificate of incorporation or by-laws, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company or LEXG is a party or by which it or any of
its properties or assets are bound, or (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, federal or provincial regulatory body, administrative agency, or
other governmental body having jurisdiction over the Company or LEXG or any of
their properties or assets.

                                           d.                      There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company before or by any governmental authority or
nongovernmental department, commission, board, bureau, agency or instrumentality
or any other person, wherein an unfavorable decision, ruling or finding would
have a Material Adverse Effect or which would adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, any of the Transaction Documents. The Company is not aware of
any valid basis for any such claim that (either individually or in the aggregate
with all other such events and circumstances) could reasonably be expected to
have a Material Adverse Effect. There are no outstanding or unsatisfied
judgments, orders, decrees, writs, injunctions or stipulations to which the
Company is a party or by which it or any of its properties is bound, that
involve the transaction contemplated herein or that, alone or in the aggregate,
could reasonably be expect to have a Material Adverse Effect.

Page 6

--------------------------------------------------------------------------------

                                           4.                      CLOSING DATE.

                                           a.                      The Closing
Date shall occur as indicated in Section 1 (c) after each of the conditions
contemplated by Sections 5 and 6 hereof shall have either been satisfied or been
waived by the party in whose favor such conditions run.

                                           b.                      The closing
of the Transaction shall occur on the Closing Date at the offices of the
Purchaser and shall take place no later than 3:00 P.M., PST, on such day or such
other time as is mutually agreed upon by the Company and the Purchaser.

                                           5.                      CONDITIONS TO
THE COMPANY'S OBLIGATION AND LEXG’S OBLIGATION TO SELL.

                                           The Purchaser understands that the
Company's obligation to sell the Note and LEXG’s obligation to deliver the
Warrants to the Purchaser pursuant to this Agreement on the Closing Date is
conditioned upon:

                                           a.                      The execution
and delivery by the Purchaser of this Agreement and all applicable Transaction
Documents;

                                           b.                      Delivery by
the Purchaser to the Company of good funds as payment in full of an amount equal
to the Advance Amount in accordance with this Agreement;

                                           c.                      The accuracy
on such Closing Date of the representations and warranties of the Purchaser
contained in this Agreement, each as if made on such date, and the performance
by the Purchaser on or before such date of all covenants and agreements of the
Purchaser required to be performed on or before such date; and

                                           d.                      Thereshall
not be in effect any law, rule or regulation prohibiting or restricting the
transactions contemplated hereby, or requiring any consent or approval which
shall not have been obtained.

                                           6.                      CONDITIONS TO
THE PURCHASER'S OBLIGATION TO PURCHASE.

                     The Company understands that the Purchaser’s obligation to
purchase any Notes or the Warrants is conditioned upon:

Page 7

--------------------------------------------------------------------------------

                                           a.                      The execution
and delivery of this Agreement and the other Transaction Documents by the
Company and LEXG, as applicable;

                                           b.                      The accuracy
in all material respects on the Closing Date of the representations and
warranties of the Company and of LEXG contained, as applicable, in this
Agreement and in the Transaction Documents, each as if made on such date, and
the performance by each of the Company and LEXG on or before such date of all
covenants and agreements required to be performed by them on or before such
date;

                                           c.                      There shall
not be in effect any law, rule or regulation prohibiting or restricting the
transactions contemplated hereby, or requiring any consent or approval which
shall not have been obtained.

                                           7.                     
INDEMNIFICATION AND REIMBURSEMENT.

                                           a.                      The Company
agrees to indemnify and hold harmless the Purchaser and its officers, directors,
employees, and agents, and each Purchaser Control Person from and against any
losses, claims, damages, liabilities or expenses incurred (collectively,
“Damages”), joint or several, and any action in respect thereof to which the
Purchaser, its partners, Affiliates, officers, directors, employees, and duly
authorized agents, and any such Purchaser Control Person becomes subject to,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of Company contained in this Agreement, as such Damages are incurred,
except to the extent such Damages result primarily from Purchaser's failure to
perform any covenant or agreement contained in this Agreement or the Purchaser's
or its officer’s, director’s, employee’s, agent’s or Purchaser Control Person’s
negligence, recklessness or bad faith in performing its obligations under this
Agreement.

                                           b.                      LEXG agrees
to indemnify and hold harmless the Purchaser and its officers, directors,
employees, and agents, and each Purchaser Control Person from and against any
Damages, joint or several, and any action in respect thereof to which the
Purchaser, its partners, Affiliates, officers, directors, employees, and duly
authorized agents, and any such Purchaser Control Person becomes subject to,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of LEXG contained in this Agreement, as such Damages are incurred,
except to the extent such Damages result primarily from Purchaser's failure to
perform any covenant or agreement contained in this Agreement or the Purchaser's
or its officer’s, director’s, employee’s, agent’s or Purchaser Control Person’s
negligence, recklessness or bad faith in performing its obligations under this
Agreement.

                                           8.                      JURY TRIAL
WAIVER. The Company and the Purchaser hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with the
Transaction Documents.



                                           9.                      GOVERNING
LAW: MISCELLANEOUS.

Page 8

--------------------------------------------------------------------------------

                                           a.                      This
Agreement shall be governed by and interpreted in accordance with the laws of
the Province of Alberta for contracts to be wholly performed in such province
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the non-exclusive jurisdiction of the
provincial and federal courts whose districts encompass any part of the state
courts of the Province of Alberta as in connection with any dispute arising
under this Agreement or any of the other Transaction Documents and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens, to the bringing of any such proceeding
in such jurisdictions or to any claim that such venue of the suit, action or
proceeding is improper. To the extent determined by such court, the Company
shall reimburse the Purchaser for any reasonable legal fees and disbursements
incurred by the Purchaser in enforcement of or protection of any of its rights
under any of the Transaction Documents. Nothing in this Section shall affect or
limit any right to serve process in any other manner permitted by law.

                                           b.                      Failure of
any party to exercise any right or remedy under this Agreement or otherwise, or
delay by a party in exercising such right or remedy, shall not operate as a
waiver thereof.

                                           c.                      This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties hereto.

                                           d.                      All pronouns
and any variations thereof refer to the masculine, feminine or neuter, singular
or plural, as the context may require.

                                           e.                      A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto.

                                           f.                      This
Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.

                                           g.                      The headings
of this Agreement are for convenience of reference and shall not form part of,
or affect the interpretation of, this Agreement.

                                           h.                      If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

                                           i.                      This
Agreement may be amended only by an instrument in writing signed by the party to
be charged with enforcement thereof.

                                           j.                      This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.

Page 9

--------------------------------------------------------------------------------

                                           10.                      NOTICES. Any
notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of

                                           a.                      the date
delivered, if delivered by personal delivery as against written receipt therefor
or by confirmed facsimile transmission,

                                           b.                     the fifth
Trading Day after deposit, postage prepaid, in the United States Postal Service
by registered or certified mail, or

                                           c.                     the third
Trading Day after mailing by domestic or international express courier, with
delivery costs and fees prepaid, in each case, addressed to each of the other
parties thereunto entitled at the following addresses (or at such other
addresses as such party may designate by ten (10) days’ advance written notice
similarly given to each of the other parties hereto):

  If to the Company or to Alta Disposal Ltd.   LEXG, to: Lithium Exploration
Group Inc.     200 N. Hayden Road, Suite 235,     Scottsdale, Arizona 858251    
Attention: Alex Walsh, Chief Executive Officer     Telephone No.: (800) 508-6149
    Facsimile No.: (480) 641-4794         With copies to: MacDonald Tuskey    
4th Floor - 570 Granville Street     Vancouver BC V6C 3P1     Attn: Robert
Galletti     Telephone No.: (604) 689-1022     Facsimile No.: (604) 681-4760    
          If to the Holder, to: 514742 B.C LTD     2956 Starlight Way      
Coquitlam, British Columbia V3C 3P5     Attention: Wan Jung         With copies
to: McMillan LLP     Royal Centre, 1055 W. Georgia Street, Suite 1500     PO Box
11117     Vancouver, BC V6E 4N7     Attn: Grant Wong       Telephone No.:
(604)691.6848     Facsimile No.: (604) 893.7627

Page 10

--------------------------------------------------------------------------------

                                           11.                      SURVIVAL OF
REPRESENTATIONS AND WARRANTIES. The Company’s and the Purchaser’s
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Note, the Warrants, and the payment of
the Advance Amount, and shall inure to the benefit of the Purchaser, the
Company, LEXG, and their respective successors and assigns.

[Balance of page intentionally left blank]

Page 11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.

514742 B.C. LTD     By:   /s/[sign6.jpg] Name:  Wan Jung Title:   President


LITHIUM EXPLORATION GROUP, INC.     By:   [sign1.jpg]  
                   Alexander Walsh                      Chief Executive Officer


ALTA DISPOSAL LTD.     By:   [sign1.jpg]                      Alexander Walsh  
                   Chief Executive Officer

Page 12

--------------------------------------------------------------------------------


  ANNEX I FORM OF NOTE         ANNEX II WARRANT SUBSCRIPTION AGREEMENT AND FORM
OF WARRANT

Page 13

--------------------------------------------------------------------------------

NATIONAL INSTRUMENT 45-106 CANADIAN
ACCREDITED INVESTOR QUESTIONNAIRE

                                           In addition to the representations,
warranties acknowledgments and agreements contained in the Agreement to which
this Certificate for Exemption is attached, the Purchaser, for itself or on
behalf of any disclosed principal of the Purchaser (a “Disclosed Principal”) ,
as applicable, hereby represents, warrants and certifies to Lithium Exploration
Group Inc. (the “Issuer”) that the Purchaser or the Disclosed Principal, as
applicable, is purchasing the securities set out in the subscription as
principal, that it is resident in the Province of British Columbia, and: [check
all appropriate boxes]

Category 1: Accredited Investor

The Purchaser or the Disclosed Principal, as applicable, is:

(a)

a Canadian financial institution, or a Schedule III bank;

    (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act;

    (c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

    (d)

a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario), or the
Securities Act (Newfoundland and Labrador);

    (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

    (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

    (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Québec;

    (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

    (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

    (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn$1,000,000;

    (k)

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

    (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000;

Page 14

--------------------------------------------------------------------------------


(m) a person, other than an individual or investment fund, that has net assets
of at least Cdn$5,000,000 as shown on its most recently prepared financial
statements;     (n) an investment fund that distributes or has distributed its
securities only to:       (i)

a person that is or was an accredited investor at the time of the distribution;

      (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 and 2.19 of NI 45-106, or

      (iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 of NI 45-106;

      (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Quebec, the securities regulatory authority, has issued a receipt;     (p)

a trust Issuer or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust Issuer or trust
corporation, as the case may be;

    (q) a person acting on behalf of a fully managed account managed by that
person, if that person:       (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

        (ii) in Ontario, is purchasing a security that is not a security of an
investment fund;       (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

    (s) an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) to (d) or paragraph (i) in form
and function;     (t) a person in respect of which all of the owner of
interests, direct, indirect or beneficial, except the voting securities required
by law to be owned by directors, are persons that are accredited investors;    
(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or     (v) a person that
is recognized or designated by the securities regulatory authority or, except in
Ontario and Quebec, the regulator as:       (i)

an accredited investor; or

        (ii)

an exempt purchaser in Alberta or British Columbia after NI 45-106 comes into
force.

Definitions:

"Canadian financial institution" means

(a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

    (b)

a bank, loan corporation, trust Issuer, trust corporation, insurance Issuer,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that,

Page 15

--------------------------------------------------------------------------------

     in each case, is authorized by an enactment of Canada or a jurisdiction of
Canada to carry on business in Canada or a jurisdiction of Canada;

"EVCC" means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

"financial assets" means

(a)

cash,

    (b)

securities, or

    (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

"investment fund" means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;

"person" includes

(a)

an individual,

    (b)

a corporation,

    (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

    (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

"related liabilities" means

(a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

    (b)

liabilities that are secured by financial assets;

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

"spouse" means, an individual who,

(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

    (b)

is living with another individual in a marriage-like relationship, including a
marriage- like relationship between individuals of the same gender; or

    (c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

"subsidiary" means in issuer that is controlled directly or indirectly by
another issuer and

Page 16

--------------------------------------------------------------------------------

includes a subsidiary of that subsidiary;

"VCC" means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Purchaser shall give the Issuer immediate written notice thereof.

The Purchaser acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Purchaser's Subscription Agreement.

EXECUTED by the Purchaser at Vancouver, British Columbia this 3rd day of March,
2014.

If a corporation, partnership or other entity:   If an individual:       Print
Name of Purchaser/Disclosed Principal   Print Name of Purchaser/Disclosed
Principal  514742 B.C. Ltd.     [sign6.jpg]     Signature of Authorized
Signatory   Signature       Name and Position of Authorized Signatory  
Representative Capacity, if applicable  Wan Jung, President     Jurisdiction of
Residence of Purchaser/Disclosed

Page 17

--------------------------------------------------------------------------------